Citation Nr: 0000660	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
eye disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
deep vein thrombosis of the left lower extremity.  

3.  Entitlement to an increased (compensable) evaluation for 
a left traumatic varicocele.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Fort Harrison, Montana.  In April 1996, the M&ROC 
denied the claims of entitlement to service connection for a 
heart condition, myositis of the left leg, and a left hip 
condition.  The M&ROC further determined that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for an eye disorder, 
deep vein thrombosis of the left lower extremity, hearing 
loss, and for ulcers.  Finally, the M&ROC denied the claims 
of entitlement to increased ratings for varicose veins of the 
left leg, and for left traumatic varicocele.  

The veteran perfected appeals of all the issues included in 
the April 1996 rating decision.  By statement dated in June 
1997, the veteran withdrew his appeals concerning the 
varicose veins of the left leg, the heart condition, hearing 
loss, ulcers, myositis of the left leg and a left hip 
condition.  In December 1997, the veteran's representative 
submitted evidence pertaining to the hearing loss claim.  The 
December 1997 correspondence is construed as an attempt to 
reopen a previously denied claim and is referred to the M&ROC 
for appropriate action.  

The issue of entitlement to an increased (compensable) 
evaluation for left traumatic varicocele is addressed in the 
remand portion of this decision.  




FINDINGS OF FACT

1.  The M&ROC denied the claims of entitlement to service 
connection for an eye disorder and for deep vein thrombosis 
of the left lower extremity when it issued an unappealed 
rating decision in August 1992.  

2.  The evidence submitted since the August 1992 
determination does not bear directly and substantially upon 
the issues at hand and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  


CONCLUSION OF LAW

Evidence submitted since the August 1992 decision wherein the 
M&ROC denied the claims of entitlement to service connection 
for an eye disorder and for deep vein thrombosis of the left 
lower extremity is not new and material, and the veteran's 
claims for those benefits have not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).





Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning applicable 
legislation.  38 C.F.R. § 3.303(c).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).


The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court")" 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356  (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  


The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  


Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1999).


I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for an 
eye disorder.  

Factual Background

The pertinent evidence which was of record at the time of the 
August 1992 rating decision wherein the M&ROC denied service 
connection for an eye disorder is set out below.

Review of the service medical records shows that on an 
enlistment examination conducted in June 1954, no pertinent 
abnormalities were noted with the exception of vision 
problems.  Visual acuity was reported as 20/38.4 on the left 
and 20/38.4 on the right.  On the Report of Medical History 
portion of the October 1956 entrance examination, the veteran 
denied having eye trouble.  In June 1957, the veteran 
complained of a headache.  It was noted he had never worn 
glasses.  

In August 1957, the veteran sought treatment for eyestrain 
and blurry vision.  On the report of an exit examination 
conducted in October 1958, no pertinent abnormalities were 
noted.  The veteran's vision at that time was reported as 
20/30 corrected to 20/20 on the right and 20/50 corrected to 
20/20 on the left.  

VA outpatient treatment records have been associated with the 
claims file.  The evidence shows treatment for refractive 
errors.  

By rating decision dated in August 1992, the M&ROC denied, in 
pertinent part, the claim of entitlement to service 
connection for an eye disorder.  The M&ROC found that apart 
from refractive error, no ocular abnormality was clinically 
present during active duty.  The veteran was informed of the 
denial of service connection and of his procedural and 
appellate rights via correspondence dated in August 1992.  
The veteran did not appeal the decision which became final in 
August 1992.  

The evidence added to the record subsequent to the August 
1992 rating decision wherein the M&ROC denied service 
connection for an eye disorder is set out below.

The veteran submitted duplicate copies of service medical 
records.  

VA outpatient treatment records have been associated with the 
claims file.  In September 1992, the veteran sought treatment 
for vision complaints.  

A private eye examination was conducted in June 1997.  The 
diagnosis was myopic/astigmatic presbyopia.  An eye disorder 
was not linked to active duty.  

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for an eye disorder which the M&ROC denied 
in August 1992.  

When a claim is finally denied by the M&ROC, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105;  
38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for an eye disorder.  

The service medical records the veteran submitted had already 
been considered at the time of the August 1992 rating 
decision.  They are therefore not new.  

While the VA outpatient treatment records which evidence 
treatment for eye complaints are new, they are not material.  
They do not link in any way a current eye disorder to active 
duty.  There was already evidence of record showing the 
veteran had refractive error at the time of the August 1992 
rating decision.  

The report of the private eye examination is new as it was 
not of record at the time of the August 1992 rating decision.  
The evidence is not material; however, as it does not 
indicate in any way that the veteran has a currently existing 
eye disorder which is linked to active duty.  

The veteran has not submitted additional evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the new 
Elkins, test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based upon a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for an eye 
disorder, the first element has not been met.  Accordingly, 
the Board'' analysis must end here.  Butler, 9 Vet. App. at 
171.


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
deep vein thrombosis of the left lower 
extremity.  

Factual Background

The pertinent evidence which was of record at the time of the 
August 1992 rating decision wherein the M&ROC denied service 
connection for deep vein thrombosis of the left lower 
extremity is set out below.

Review of the service medical records shows that on an 
enlistment examination conducted in June 1954, no pertinent 
abnormalities were noted.  In September and October 1958, the 
veteran sought treatment for pain in the left leg and calf.  
Aching was increased with standing.  The impression was 
myositis.  On the report of an exit examination conducted in 
October 1958, superficial varicosities on the left leg were 
noted.  

The report of a July 1975 VA examination included a finding 
of two dilated veins in the left leg.  The examiner noted the 
dilated veins would have been ignored if he had not been 
looking for varicose veins.  The dilated veins were not 
tortuous.  

Private treatment records have been associated with the 
claims file.  A private treatment record dated in November 
1976 showed the veteran was examined for varicose veins.  He 
complained of pain in his left leg upon extended standing.  
The findings from the examination were moderately severe 
varicosities of the long saphenous system of the left leg.  
In July 1977 the left leg was again examined.  The findings 
were essentially unchanged with the exception of an increase 
in the amount of spider varicosities in the lower leg area.  

The transcript of a January 1976 local M&ROC hearing included 
testimony to the effect that the veteran was treated for 
varicose veins during active duty.  He testified that since 
active duty the veins had enlarged and became painful.  

A VA consultation sheet dated in July 1981 included a 
notation that no neurological change was noted in the lower 
extremities.  

VA outpatient treatment records have been associated with the 
claims file.  In January 1991, the veteran sought treatment 
for left leg pain.  The assessment at that time was leg pain.  
A subsequent treatment record dated the same month included 
the notation that the veteran reported he had no known injury 
of the left leg.  The assessment was acute deep vein 
thrombosis of the left calf.  

The report of a March 1992 VA skin examination is of record.  
The veteran complained, in pertinent part, of pain in his 
legs.  The pertinent assessment was mild varicose veins 
bilaterally without any clinical evidence of post phlebitic 
syndrome nor did the veteran have stasis dermatitis or any 
ulceration.  

By rating decision dated in August 1992, the M&ROC denied, in 
pertinent part, the claim of entitlement to service 
connection for deep vein thrombosis of the left lower 
extremity.  

The M&ROC found the service medical records were negative for 
any findings, treatment or diagnosis referable to deep vein 
thrombosis of the left lower extremity.  Post-service 
clinical evidence was silent as to the disorder until late in 
the 1990's.  The veteran was informed of the denial of 
service connection and of his procedural and appellate rights 
via correspondence dated in August 1992.  He did not appeal 
the decision which became final in August 1992.  

The evidence added to the record subsequent to the August 
1992 rating decision wherein the M&ROC denied service 
connection for deep vein thrombosis of the left lower 
extremity is set out below.

The veteran submitted duplicate copies of service medical 
records subsequent to the August 1992 rating decision.  

The report of a September 1995 VA examination is of record.  
The veteran reported he had longstanding problems with his 
left leg since active duty.  The impression was mild to 
moderate varicosities of the greater and lesser saphenous 
systems of the left lower extremity.  

VA outpatient treatment records have been associated with the 
claims file.  In December 1993, the veteran complained of 
cramps in his left leg.  The assessment was leg cramps.  It 
was noted in March 1994 that the veteran was seeking 
treatment for swelling in the left foot which he reported was 
phlebitis.  The assessment was questionable gout.  In June 
1994, the veteran reported he had phlebitis of the left leg.  
The diagnostic impression at that time was superficial 
phlebitis of the left foot/leg.  In March 1995, the veteran 
reported he was still experiencing cramps in the left lower 
extremity but they were less frequent than in the past.  An 
impression of deep vein thrombosis was included on a June 
1995 treatment record.  

Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for deep vein thrombosis of the left lower 
extremity which the M&ROC denied in August 1992.  

When a claim is finally denied by the M&ROC, the claim may 
not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105;  
38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for deep vein thrombosis of the left lower 
extremity.  

The service medical records submitted by the veteran are not 
new as they were of record at the time of the August 1992 
rating decision wherein the M&ROC denied service connection 
for the deep vein thrombosis of the left lower extremity.  

The report of the September 1995 VA examination is new as it 
was not of record at the time of the August 1992 rating 
decision.  The evidence is not material, however, as it does 
not include a diagnosis of deep vein thrombosis of the left 
lower extremity.  

The VA outpatient treatment records are new as they were not 
of record at the time of the August 1992 rating decision.  
The evidence is not material.  While the evidence does 
included diagnoses of deep vein thrombosis and phlebitis, the 
disorder was not linked to active duty.  




Additionally, the Board notes a diagnosis of deep vein 
thrombosis was of record at the time of the August 1992 
rating decision.  This evidence is essentially duplicative of 
prior evidence of record.  

The veteran has not submitted additional evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the new 
Elkins, test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based upon a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for deep vein 
thrombosis of the left lower extremity, the first element has 
not been met.  Accordingly, the Board'' analysis must end 
here.  Butler, 9 Vet. App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen the claims of entitlement to service connection for an 
eye disorder and for deep vein thrombosis of the left lower 
extremity, the appeals are denied.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Upon review of the record, the Board concludes that the 
veteran's claim for an increased (compensable) evaluation for 
left traumatic varicocele is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
the left traumatic varicocele (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased rating is well grounded.  

The report of a March 1983 VA examination is of record.  The 
veteran had multiple complaints regarding his testicles and 
penis which the examiner noted to have been long standing in 
nature.  Physical examination revealed some bilateral atrophy 
of the testicles which on examination seemed inappropriately 
tender.  A varicocele on the left side was noted and 
described as mild to moderate in degree and non-specific.  

The examiner opined that the veteran had some bilateral 
atrophy of the testicles as well as a varicocele and perhaps 
some testalgia which did not warrant surgical intervention.  
The examiner found the veteran should receive help in living 
with his somatic complaints.  The examiner further raised a 
question as to whether the veteran's complaints were possibly 
linked to receiving compensation.  

A VA fee basis urology examination was conducted in March 
1992.  The veteran denied experiencing impotence.  His only 
voiding difficulty was noted to be a slow urinary stream that 
had been present for a long time.  He described vague left 
abdominal pain and mid abdominal pain.  Physical examination 
revealed that both testicles were slightly atrophic but 
symmetrical. A first degree varicocele was present on the 
left.  No other pathology was noted.  It was the examiner's 
opinion that he could find no pathology in the veteran.  
There was no abnormality that could be construed as secondary 
to any injury.  A varicocele was noted to be a congenital 
problem.  The examiner could not find any defect on physical 
examination to explain the abdominal pain.  

The report of a July 1998 VA genitourinary examination has 
been associated with the claims file.  The veteran reported 
that he would get up occasionally once or twice at night to 
urinate.  He reported that he would sometimes strain to 
urinate and had noticed a small amount of dribbling for the 
last few years but not enough to require pads.  He had not 
noticed any change in the strength of his stream.  He 
reported that he had 7-8 bladder infections in the prior ten 
years but he did not report pyelonephritis.  He denied a 
history of prostate infections.  

The veteran reported that in general, his condition had not 
changed his day to day life and had been constant in severity 
since 1956.  He denied any sexual dysfunction.  Physical 
examination revealed a very slight varicocele superior to the 
testicle in what appeared to be 4-5 small strands of 
varicocele.  The impression from the examination was small 
symptomatic varicocele.  The examiner opined that the 
varicocele was not progressive and was in his consideration a 
small varicocele at the time of the examination.  




The veteran's left traumatic varicocele is rated as non-
compensably disabling by analogy to a benign neoplasm of the 
genitourinary system under Diagnostic Code 7529.  Benign 
neoplasms of the genitourinary system are to be evaluated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. Part 4, Diagnostic Code 7529 (1999).  

Voiding dysfunction will be rated as urine leakage, frequency 
or obstructed voiding.  Continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants a 20 
percent evaluation.  

A 10 percent evaluation is warranted for urinary frequency 
with daytime voiding interval between two and three hours, 
or; awakening to void two times per night.  A 20 percent 
evaluation requires urinary frequency with daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  

Urinary retention requiring intermittent or continuous 
catheterization warrants a 30 percent evaluation.  Marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc; (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) recurrent urinary tract infections secondary 
to obstruction; (4) stricture disease requiring periodic 
dilation every 2 to 3 months; warrants a 10 percent 
evaluation.  Obstructive symptomatology with or without 
stricture disease requiring dilation 1 to 2 times per year 
warrants a 0 percent evaluation.  38 C.F.R. § 4.115(a) 
(1999).

At the time of the July 1998 VA examination, it was noted the 
veteran reported he had had 7-8 bladder infections in the 
preceding ten years and that he would occasionally strain to 
urinate.  It is also noted the veteran reported at the time 
of the March 1992 VA examination that he had difficulty 
voiding.  




As noted above, marked obstructive symptomatology combined 
with (1) post void residuals greater than 150 cc; (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) recurrent urinary tract infections secondary 
to obstruction; (4) stricture disease requiring periodic 
dilation every 2 to 3 months; warrants a 10 percent 
evaluation.  

The Board notes uroflowmetry was not conducted at the time of 
the most recent VA examination.  There was no clinical 
commentary provided regarding urinary output.  There was no 
report as to the presence or absence of post void residuals.  
While the examiner noted the presence of prior urinary tract 
infections, it was not indicated if such urinary tract 
infections were secondary to obstruction.  Outpatient 
treatment records associated with the claims file do document 
the presence of some urinary tract infections.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).

The Board finds it is not apparent if the examiner who 
conducted the July 1998 VA examination had access to the 
veteran's claims file.  The Court has held that examinations 
for compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims file are 
deficient for rating purposes.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

In light of VA's duty to assist the veteran in the proper 
development of his claim as mandated by the provisions of 38 
U.S.C.A. § 5107(b) (West 1991) and as interpreted by the 
Court in Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990), 
this case is REMANDED for the following actions:

1.  The M&ROC should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
of entitlement to an increased 
(compensable) evaluation for left 
traumatic varicocele.  After obtaining 
any necessary authorization or medical 
releases, the M&ROC should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the response from the veteran, the M&ROC 
should obtain all outstanding VA 
treatment records.  

2.  The M&ROC should schedule the veteran 
for a VA urological examination in order 
to determine the present nature and 
extent of severity of his service-
connected left traumatic varicocele.  Any 
further indicated special tests and 
studies must be accomplished and the 
findings reported in detail.  

The claims file, a copy of the criteria 
pertaining to evaluation of genitourinary 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Specific reference by 
the examiner should be made to the 
criteria indicated pursuant to 38 C.F.R. 
Part 4, including 4.115(a) and Diagnostic 
Code 7529 (1999).  A complete rationale 
must be given for any opinion expressed 
and the foundation for all conclusions 
must be clearly set forth.  

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased (compensable) evaluation for 
a left traumatic varicocele with 
consideration of all pertinent law, 
regulations, and Court decisions.  The RO 
should also document its consideration of 
the applicability of 38 C.F.R. 
§ 3.321(b)(1) (1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case which includes any additional pertinent 
law and regulations.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 


